DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-05-20. Claims 1-5, 19 are pending following Applicant's cancellation of claims 6-18 are pending. Claims 1, 19 is/are independent.
The interpretation (s) of claims 1 under 35 U.S.C. § 112(f) are withdrawn in view of Applicant’s amendments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new ground(s) of rejection.
With respect to claim(s) 1 (see page(s) 7 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, U.S. Publication 20050166024 Angelo et al. (hereinafter “Angelo '024”)) does not disclose “detects whether another apparatus is present, and when the another apparatus is present, requests the another apparatus to allow exclusive use of the another cryptographic processor of the external apparatus”.  However, U.S. Patent Publication 20080046898 to Molina et al. (hereinafter “Molina '898”) teaches using at least two TPMs as needed [Molina '898 ¶ 0052].  It would have been obvious to modify Molina '898 in view of the multiple TPMs detected by Angelo '024 [Angelo '024 ¶ 0050-0052, 0037] to extend Molina '898 
Applicant’s arguments with respect to the remaining claim(s) is/are based on Applicant’s arguments with respect to claim(s) 1 and have been considered as detailed above.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1-5, 19 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 ¶ 2 (pre-AIA ) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase "and when the another apparatus is present, requests the another apparatus to allow exclusive use of the another cryptographic processor of the external apparatus" makes the claims indefinite and unclear in that it lacks antecedent basis for "the another cryptographic processor".  This rejection could be overcome by amending the claim to read, in part, "when the another apparatus is present, requests the another apparatus to allow exclusive use of a cryptographic processor of the another apparatus", if that represents what Applicant desires to claim.
Claim 19 suffers the same defects, mutatis mutandis.


Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Molina '898 in view of Wang '916 in view of Angelo '024 in view of TCG 
1
[Wingdings font/0xFC]
2
[Wingdings font/0xFC]
3
[Wingdings font/0xFC]
4
[Wingdings font/0xFC]
5
[Wingdings font/0xFC]
19
[Wingdings font/0xFC]


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 19 is/are rejected under 35 U.S.C. § 103  as being unpatentable over U.S. Patent Publication 20080046898 to Molina et al. (hereinafter “Molina '898”) in view of U.S. Patent 8190916 to Wang et al. (hereinafter “Wang '916”) in view of U.S. Publication 20050166024 Angelo et al. (hereinafter “Angelo '024”) in view of Trusted Computing Group, “TPM Main Part 1 Design Principles, Specification Version 1.2, Revision 116, https://trustedcomputinggroup.org/wp-content/uploads/TPM-Main-Part-1-Design-Principles_v1.2_rev116_01032011.pdf, March 2011” (hereinafter “TCG”).  Molina '898 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).  Wang '916 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).Angelo '024 is prior art to the .
Per claim 1 (independent):
Molina '898 discloses an information processing apparatus (uses external trusted platform modules (ETPM) to unseal information in a system [Molina '898 ¶ 0052, 0055])
Molina '898 discloses a key cryptographic processor that performs cryptographic processing on a data encryption key used in a cryptographic process on data (system acquires decryption key from external trusted platform module to process data [Molina '898 ¶ 0055]; key provided by TPM is for data decryption [Molina '898 ¶ 0037])
Molina '898 discloses a controller programmed to function as (ETPM driver running on processor routes TPM commands to internal TPM or EPTM [Molina '898 ¶ 0052])
Molina '898 discloses a retaining unit that retains the data encryption key encrypted by the key cryptographic processor (TPM or ETPM responds with a key stored therein and passes it to other program for use [Molina '898 ¶ 0055-0057])
Molina '898 does not disclose a key acquiring unit that transmits, to an external apparatus, the data encryption key encrypted and that acquires the data encryption key decrypted by the external apparatus
However, Molina '898 discloses a key acquiring unit that transmits, to an external apparatus, a command to retrieve the data encryption key and that acquires the data encryption key from the external apparatus (ETPM driver running on processor routes TPM commands to internal TPM or EPTM [Molina '898 ¶ 0052]; TPM or ETPM responds with a key and passes it to other program for use [Molina '898 ¶ 0055-0057, 0037])
Molina '898 discloses a processor that performs cryptographic processing on data, the cryptographic processing being performed in such a manner that, when the key cryptographic processor decrypts the data encryption key, the data encryption key decrypted is used, and that, when the key cryptographic processor does not decrypt the data encryption key, the data encryption key acquired by the key acquiring unit is used (ETPM driver running on processor routes TPM commands to internal TPM or EPTM [Molina '898 ¶ 0052]; TPM or ETPM responds with a key and passes it to other program for use [Molina '898 ¶ 0055-0057]; key provided by TPM is for data decryption [Molina '898 ¶ 0037])
Molina '898 does not disclose before a key cryptographic processor of the external apparatus decrypts the data encryption key, the key acquiring unit which acquires the data encryption key decrypted by the key cryptographic processor of the external apparatus requests the external apparatus to allow exclusive
However, Molina '898 discloses before a key cryptographic processor of the external apparatus decrypts the data encryption key, the key acquiring unit which acquires the data encryption key decrypted by the key cryptographic processor of the external apparatus requests the external apparatus to allow use of the key cryptographic processor of the external apparatus (before using ETPM, configures ETPM modes of operation and state [Molina '898 ¶ 0041, 0049, 0050, 0023, 0026]; controls access to ETPM [Molina '898 ¶ 0045]; ETPM driver running on processor routes TPM commands to internal TPM or EPTM [Molina '898 ¶ 0052]; TPM or ETPM responds with a key and passes it to other program for use [Molina '898 ¶ 0055-0057]; key provided by TPM is for data decryption [Molina '898 ¶ 0037])
Molina '898 does not disclose when exclusive use of the key cryptographic processor of the external apparatus has not been fulfilled, the key acquiring unit detects whether another apparatus is present, and when the another apparatus is present, requests the another apparatus to allow exclusive use of the another cryptographic processor of the external apparatus
However, Molina '898 discloses when use of the key cryptographic processor of the external apparatus has not been fulfilled, the key acquiring unit uses another apparatus if present, and when the another apparatus is present, requests the another apparatus to allow use of the another cryptographic processor of the external apparatus (ETPM driver running on processor routes TPM commands to external EPTM [Molina '898 ¶ 0052])
Further:
Wang '916 discloses a key acquiring unit that transmits, to an external apparatus, the data encryption key encrypted and that acquires the data encryption key decrypted by the external apparatus (stores data key encrypted in blob, which is passed to TPM for decryption [Wang '916 col. 7 l. 15-26]; TPM returns decrypted data key to another process for use [Wang '916 col. 8 l. 50-64])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Molina '898 with the encrypted data decryption key of Wang '916 to arrive at an apparatus, method, and product including:
a key acquiring unit that transmits, to an external apparatus, the data encryption key encrypted and that acquires the data encryption key decrypted by the external apparatus

Further:
use of the key cryptographic processor of the external apparatus has not been fulfilled, the key acquiring unit detects whether another apparatus is present, and when the another apparatus is present, requests the another apparatus to allow use of the another cryptographic processor of the external apparatus (if first TPM cannot unseal data, checks whether additional TPMs exist and tries each in turn [Angelo '024 ¶ 0050-0052, 0037])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Molina '898 with the multiple TPMs of Angelo '024 to arrive at an apparatus, method, and product including:
when use of the key cryptographic processor of the external apparatus has not been fulfilled, the key acquiring unit detects whether another apparatus is present, and when the another apparatus is present, requests the another apparatus to allow use of the another cryptographic processor of the external apparatus
A person having ordinary skill in the art would have been motivated to combine them at least because the multiple TPMs of Angelo '024 would make the TPM schema of Molina '898 more robust and resistant to the inability of any one TPM to perform the command.  A person having ordinary skill in the art would have been further motivated to combine them at least A person having ordinary skill in the art would have been further motivated to combine them at least because Angelo '024 teaches [Angelo '024 ¶ 0050-0052, 0037] modifying a TPM-based security schema such as that of Molina '898 to arrive at the claimed invention; because doing so constitutes use of a known technique (multiple TPMs [Angelo '024 ¶ 0050-0052, 0037]) to improve similar devices and/or methods (TPM-based security schema [Molina '898 ¶ 0055, Molina '898 ¶ 0037]) in the same way; because doing so constitutes applying a known technique (multiple TPMs [Angelo '024 ¶ 0050-0052, 0037]) to known devices and/or methods (TPM-based security schema [Molina '898 ¶ 0055, Molina '898 ¶ 0037]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art 
Further:
TCG discloses before a key cryptographic processor of the TPM performs a cryptographic command, the system which uses the key cryptographic processor of the TPM requests the external apparatus to allow exclusive use of the key cryptographic processor of the TPM (sets exclusive transport session mode to ensure no other commands are executed during exclusive access to TPM [TCG § 18.3 Exclusive Transport Session])
TCG discloses when exclusive use of the key cryptographic processor of the TPM has not been fulfilled, the system requests the apparatus to allow exclusive use of the another cryptographic processor of the TPM (sets exclusive transport session mode to ensure no other commands are executed during exclusive access to TPM [TCG § 18.3 Exclusive Transport Session])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Molina '898 in view of Angelo '024 with the exclusive session of TCG to arrive at an apparatus, method, and product including:
before a key cryptographic processor of the external apparatus decrypts the data encryption key, the key acquiring unit which acquires the data encryption key decrypted by the key cryptographic processor of the external apparatus requests the external apparatus to allow exclusive use of the key cryptographic processor of the external apparatus

A person having ordinary skill in the art would have been motivated to combine them at least because the exclusive session of TCG would ensure that only the intended cryptographic commands had been executed by the ETPM while in use by the system of Molina '898 to obtain the data key.  A person having ordinary skill in the art would have been further motivated to combine them at least because TCG teaches [TCG § 9.3, § 9.5, and § 18.3] modifying a TPM-based security schema such as that of Molina '898 to arrive at the claimed invention; because doing so constitutes use of a known technique (setting TPM state at startup, clearing TPM after use, and establishing an exclusive session with TPM [TCG § 9.3, § 9.5, and § 18.3]) to improve similar devices and/or methods (TPM-based security schema [Molina '898 ¶ 0055, Molina '898 ¶ 0037]) in the same way; because doing so constitutes applying a known technique (setting TPM state at startup, clearing TPM after use, and establishing an exclusive session with TPM [TCG § 9.3, § 9.5, and § 18.3]) to known devices and/or methods (TPM-based security schema [Molina '898 ¶ 0055, Molina '898 ¶ 0037]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (TPM-based security schema [Molina '898 ¶ 0055, Molina '898 ¶ 0037] controls decryption of data using TPM standard commands for setting TPM state at startup, clearing TPM after use, and establishing an exclusive session with TPM [TCG § 9.3, § 9.5, and § 
Per claim 2 (dependent on claim 1):
Molina '898 in view of Wang '916 in view of Angelo '024 in view of TCG discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Molina '898 discloses the key cryptographic processor is a trusted platform module (ETPM driver running on processor routes TPM commands to internal TPM or EPTM [Molina '898 ¶ 0052])
Per claim 3 (dependent on claim 2):
Molina '898 in view of Wang '916 in view of Angelo '024 in view of TCG discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference
Molina '898 discloses before a key cryptographic processor of the external apparatus decrypts the data encryption key, the key acquiring unit which acquires the data encryption key decrypted by the key cryptographic processor of the external apparatus requests the external apparatus to set a state of the key cryptographic processor of the external apparatus, the state of the key cryptographic processor of the external apparatus being set in such a manner that the state of the key cryptographic processor of the external apparatus accords with a state of the key cryptographic processor of the information processing apparatus (before using ETPM, configures ETPM modes of operation and state [Molina '898 ¶ 0041, 0049, 0050, 0023, 0026]; controls access to ETPM [Molina '898 ¶ 0045]; ETPM driver running on processor routes TPM commands to internal TPM or EPTM [Molina '898 ¶ 0052]; TPM or ETPM responds with a key and passes it to other program for use [Molina '898 ¶ 0055-0057]; key provided by TPM is for data decryption [Molina '898 ¶ 0037])
Per claim 4 (dependent on claim 3):
Molina '898 in view of Wang '916 in view of Angelo '024 in view of TCG discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference
Molina '898 does not disclose the request to set the state of the key cryptographic processor of the external apparatus in such a manner that the state of the key cryptographic processor of the external apparatus accords with the state of the key cryptographic processor of the information processing apparatus includes a request to recover the key cryptographic processor of the external apparatus by using a key-encryption key included in the key cryptographic processor of the information processing apparatus
However, Molina '898 discloses the request to set the state of the key cryptographic processor of the external apparatus in such a manner that the state of the key cryptographic processor of the external apparatus accords with the state of the key cryptographic processor of the information processing apparatus includes a request (before using ETPM, configures ETPM modes of 
Further:
TCG discloses the request to set the state of the key cryptographic processor of the external apparatus in such a manner that the state of the key cryptographic processor of the external apparatus accords with the state of the key cryptographic processor of the information processing apparatus includes a request to recover the key cryptographic processor of the external apparatus by using a key-encryption key included in the key cryptographic processor of the information processing apparatus (sets state of TPM to match system [TCG § 9.3 Startup])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Molina '898 in view of Angelo '024 with the exclusive session of TCG to arrive at an apparatus, method, and product including:
the request to set the state of the key cryptographic processor of the external apparatus in such a manner that the state of the key cryptographic processor of the external apparatus accords with the state of the key cryptographic processor of the information processing apparatus includes a request to recover the key cryptographic processor of the external apparatus by using a key-encryption key included in the key cryptographic processor of the information processing apparatus
Per claim 5 (dependent on claim 3):
Molina '898 in view of Wang '916 in view of Angelo '024 in view of TCG discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference
Molina '898 does not disclose after the key cryptographic processor of the external apparatus decrypts the data encryption key, the key acquiring unit requests the external apparatus to return the state of the key cryptographic processor of the external apparatus to a previous state, the previous state being a state before the state of the key cryptographic processor of the external apparatus is set so as to accord with the state of the key cryptographic processor of the information processing apparatus
However, Molina '898 discloses after the key cryptographic processor of the external apparatus decrypts the data encryption key, the external apparatus to returns the state of the key cryptographic processor of the external apparatus to a previous state, the previous state being a state before the state of the key cryptographic processor of the external apparatus is set so as to accord with the state of the key cryptographic processor of the information processing apparatus 
Further:
TCG discloses after the key cryptographic processor of the external apparatus decrypts the data encryption key, the key acquiring unit requests the external apparatus to return the state of the key cryptographic processor of the external apparatus to a previous state, the previous state being a state before the state of the key cryptographic processor of the external apparatus is set so as to accord with the state of the key cryptographic processor of the information processing apparatus (clears state of TPM [TCG § 9.5 Clearing the TPM])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Molina '898 in view of Angelo '024 with the exclusive session of TCG to arrive at an apparatus, method, and product including:
after the key cryptographic processor of the external apparatus decrypts the data encryption key, the key acquiring unit requests the external apparatus to return the state of the key cryptographic processor of the external apparatus to a previous state, the previous state being a state before the state of the key cryptographic processor of the external apparatus is set so as to accord with the state of the key cryptographic processor of the information processing apparatus
Per claim 19 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494